                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA

                                   MEMORANDUM

Honorable John A. Mendez                     RE: Thomas Venable
United States District Judge                     Docket Number: 2:15CR00196-01
Sacramento, California                           PERMISSION TO TRAVEL
                                                 OUTSIDE THE COUNTRY

Your Honor:


Thomas Venable is requesting permission to travel to Burkina Faso, Africa. He is current with
all supervision obligations, and the probation officer recommends approval be granted.


Conviction and Sentencing Date: On September 13, 2016, Thomas Venable was sentenced for
the offense of 18 U.S.C. 666(a)(1)(A), Theft From Program Receiving Federal Funds (Class C
Felony).


Sentence Imposed: 1 year, 1 day custody in the Bureau of Prisons, 24 months Supervised Release,
$100 Special Assessment (Paid), and $195,528 Restitution (Paid).


Dates and Mode of Travel: From September 11, 2019, through September 26, 2019. Travel
arrangements will be made upon approval.


Purpose: Employment.




                                               1
                                                                                                  REV. 03/2017
                                                                   TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Thomas Venable
         Docket Number: 2:15CR00196-01
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                       Respectfully submitted,




                                           Adrian Garcia
                                   United States Probation Officer

Dated:     August 30, 2019
           Fresno, California
           AG/rvm


REVIEWED BY:                       /s/ Brian J. Bedrosian
                                Brian J. Bedrosian
                                Assistant Deputy Chief United States Probation Officer



                                    ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


DATED: September 6, 2019                      /s/ John A. Mendez_______________________
                                              UNITED STATES DISTRICT COURT JUDGE




                                                 2
                                                                                                    REV. 03/2017
                                                                     TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
